Taylor, J.- —
-The plaintiff in error as plaintiff below instituted Ms action for damages against the defendant in error, wbo was his employer, for personal injury received by him in the explosion of a compressed air tank used by the defendant in his automobile repair shop. Upon the conclusion of the testimony for both parties at. the trial, the trial judge, on motion of the defendant, peremptorily instructed the jury to return a verdict in favor of the defendant and against the plaintiff. For review of the judgment entered on this verdict the plaintiff below comes here by writ of error.
In the record brought here for review, there is an abundance of evidence to have sustained a verdict for the plaintiff below, and the trial judge erred in taking the questions of fact from the decision of 'the jury by peremptorily instructing them to return a verdict in favor of the defendant below. Gravette v. Turner, 77 Fla. 311, 81 South. Rep. 476.
Browne, C. J., and Whitfield, Ellis and West, J. J., concur.